 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       JAMI JOHNSON,                                   Case No. 17-cv-00560-BAS-BLM
11
                                    Plaintiff,         ORDER:
12
             v.                                        (1) ADOPTING MAGISTRATE
13                                                         JUDGE’S REPORT AND
                                                           RECOMMENDATION TO
14                                                         DISMISS CASE
       D. PAMPLIN, et al.,
15                                                       [ECF No. 38]
                                Defendants.
16                                                       AND
17                                                     (2) DISMISSING CASE WITH
                                                           PREJUDICE PURSUANT TO
18                                                         RULE 41(b)
19
20                                   INTRODUCTION
21         On March 20, 2017, Plaintiff Jami Johnson, a state prisoner proceeding pro se
22   and in forma pauperis, brought this Section 1983 action against various prison
23   officers. (ECF No. 1.) The last document Plaintiff filed on the docket was a June 16,
24   2017 notice of change of address. (ECF No. 20.) After that notice, Defendants
25   moved to dismiss the Complaint. (ECF No. 25.) Plaintiff did not oppose. Magistrate
26   Judge Barbara Major issued a Report and Recommendation (“R&R”), which
27   recommended granting in part Defendants’ motion to dismiss the Complaint. (ECF
28   No. 27.) Plaintiff did not object. This Court subsequently adopted in part the R&R

                                                 –1–                                17cv560
 1   and granted Plaintiff leave to amend his Complaint no later than February 26, 2018
 2   to cure certain deficiencies in his pleadings. (ECF No. 29.) Plaintiff did not file an
 3   amended complaint. Defendants answered the remaining claims. (ECF No. 33.)
 4   Several months later Judge Major issued an order requiring Plaintiff to appear for a
 5   mandatory settlement conference on November 19, 2019. (ECF No. 35.) Plaintiff
 6   did not appear.
 7

 8         On November 20, 2018, Judge Major issued an order for Plaintiff to show
 9   cause why this case should not be dismissed with prejudice pursuant to Rule 41(b)
10   based on Plaintiff’s failure to appear at the Mandatory Settlement Conference as
11   ordered, failure to conduct any discovery, failure to respond to Court orders, and
12   failure to otherwise prosecute this case. (ECF No. 37.) Plaintiff was ordered to
13   respond no later than December 19, 2018. (Id. at 3.) In view of Plaintiff’s failure to
14   respond, Judge Major has issued a R&R, which recommends that this Court should
15   dismiss the case with prejudice. (ECF No. 38.) Plaintiff has not filed any objection
16   to the R&R. For the reasons herein, the Court approves and adopts the R&R and
17   dismisses this case with prejudice pursuant to Rule 41(b).
18

19                                  LEGAL STANDARD
20         The Court reviews de novo those portions of an R&R to which objections are
21   made. 28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or
22   in part, the findings or recommendations made by the magistrate judge.” Id. “The
23   statute makes it clear,” however, “that the district judge must review the magistrate
24   judge’s findings and recommendations de novo if objection is made, but not
25   otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
26   banc) (emphasis in original); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,
27   1226 (D. Ariz. 2003) (concluding that where no objections were filed, the district
28   court had no obligation to review the magistrate judge’s report). “Neither the

                                              –2–                                    17cv560
 1   Constitution nor the statute requires a district judge to review, de novo, findings and
 2   recommendations that the parties themselves accept as correct.” Reyna-Tapia, 328
 3   F.3d at 1121. This legal rule is well-established in the Ninth Circuit and this District.
 4   See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of course, de novo
 5   review of a[n] R & R is only required when an objection is made to the R & R.”);
 6   Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.) (adopting
 7   report in its entirety without review because neither party filed objections to the
 8   report despite the opportunity to do so); see also Nichols v. Logan, 355 F. Supp. 2d
 9   1155, 1157 (S.D. Cal. 2004) (Benitez, J.).
10

11                                       DISCUSSION
12         Plaintiff has not filed any objection to Judge Major’s recommendation during
13   the four week period in which objections could be filed. On this basis alone, the
14   Court may adopt the R&R without further analysis. Reyna-Tapia, 328 F.3d at 1121.
15   However, having conducted its own review of the record, applicable law, and Judge
16   Major’s R&R, the Court finds that Judge Major’s conclusions and recommendation
17   are proper.
18

19         Pursuant to Rule 41(b), “[i]f the plaintiff fails to prosecute or to comply with
20   these rules or a court order, a defendant may move to dismiss the action or any claim
21   against it.” Fed. R. Civ. P. 41(b). A court may dismiss a case pursuant to Rule 41
22   (b) sua sponte. See Hells Canyon Preservation Council v. U.S. Forestry Serv., 403
23   F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which
24   we agree, is that courts may dismiss under Rule 41(b) sua sponte”) (citing Olsen v.
25   Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003) (“[T]he Rule has long been
26   interpreted to permit courts to dismiss actions sua sponte for a plaintiff's failure to
27   prosecute or comply with the rules of civil procedure or court's orders.”)); Kilpatrick
28   v. Mitchelle, No. 2:12-cv-01554 MCE KJN PS, 2012 WL 4208919, at *1 (E.D. Cal.

                                               –3–                                      17cv560
 1   Sept. 18, 2012) (“[c]ase law is in accord that a district court may impose sanctions,
 2   including involuntary dismissal of a plaintiff’s case with prejudice pursuant to
 3   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or
 4   her case or fails to comply with the court’s orders.”).
 5

 6         Judge Major applied the appropriate standard in the Ninth Circuit that when a
 7   district court is considering whether to dismiss a case for lack of prosecution, it must
 8   consider five factors: (1) the public’s interest in expeditious resolution of litigation;
 9   (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
10   (4) the public policy favoring the disposition of cases on their merits; and (5) the
11   availability of less drastic sanctions. In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994).
12   Judge Major addressed each factor and properly concluded that all factors weighed
13   in favor of dismissal.
14

15         First, Plaintiff’s last action in this case occurred in June 2017. (ECF No. 20.)
16   Plaintiff has not conducted discovery and has not responded to multiple Court orders,
17   which negatively impacts both the public’s interest in the expeditious resolution of
18   litigation and the Court’s need to manage its docket.
19
20         Second, “the failure to prosecute diligently is sufficient by itself to justify a
21   dismissal, even in the absence of a showing of actual prejudice to the defendant from
22   the failure . . . The law presumes injury from unreasonable delay.” Eisen, 31 F.3d
23   1447, 1452 (9th Cir. 1994); Morris v. Morgan Stanley & Co., 942 F.2d 648, 651 (9th
24   Cir. 1991). This case has been pending for nearly two years and remains at an
25   impasse because Plaintiff has not taken any action for some twenty months. There
26   is no evidence which would overcome this inherent prejudice of delay to Defendants.
27

28         Third, “a case that is stalled or unreasonably delayed by a party’s failure to

                                               –4–                                      17cv560
 1   comply with deadlines and discovery obligations cannot move forward toward
 2   resolution on the merits.” In re Phenylpropanolamine, 460 F.3d 1217, 1228 (9th Cir.
 3   2006). Indeed, this case has not progressed toward any merits resolution and cannot
 4   do so because the plaintiff who initiated this case remains absent.
 5

 6         Fourth, there are no less drastic sanctions applicable in this case. Because
 7   Plaintiff is proceeding in forma pauperis, the imposition of monetary sanctions
 8   would be “inappropriate and likely ineffective” and “would not remedy Plaintiff’s
 9   lack of participation.” (ECF No. 38 at 7.) Moreover, as Judge Major underscored,
10   Plaintiff has been provided multiple opportunities—and more than enough time—to
11   give any notice to the Court of his desire to continue prosecuting this action. Plaintiff
12   had nearly four weeks to respond to Judge Major’s R&R, but has not done so.
13   Plaintiff has otherwise not taken any action to communicate with the Court or show
14   any desire to continue prosecuting this case. Dismissal with prejudice is wholly
15   appropriate.
16

17                                CONCLUSION & ORDER
18         For the foregoing reasons, the Court APPROVES AND ADOPTS the R&R
19   in its entirety. (ECF No. 38.) Pursuant to Rule 41(b), the Court DISMISSES WITH
20   PREJUDICE Plaintiff’s Complaint. (ECF No. 1.) The Clerk of the Court shall close
21   this case.
22         IT IS SO ORDERED.
23

24   DATED: February 8, 2019
25

26
27

28


                                               –5–                                      17cv560
